UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

    ANNAPOLIS CITIZENS CLASS
    OVERCHARGED FOR WATER-SEWER,
    BY LOUDON OPERATIONS, LLC,
                                                                    Civil Action No. 20–2603 (BAH)
                           Plaintiff,
                                                                    Chief Judge Beryl A. Howell
                           v.

    STANTEC, INC., et al.,

                           Defendants.

                                        MEMORANDUM OPINION

         This lawsuit was initiated barely four months ago but has already generated significant

motion practice to regulate discovery and ensure compliance with applicable procedural rules.

Several weeks after completion of all briefing on five motions, see Defendants Stantec, Inc., and

GHD, Inc.’s motions (1) to dismiss plaintiff’s Class Action Complaint (“Defs.’ MTD”), ECF No.

5; (2) to strike plaintiff’s class allegations contained in the Class Action Complaint (“Defs.’ First

Mot. to Strike”), ECF No. 6; (3) to strike portions of plaintiff’s Class Action Complaint as

redundant, immaterial, impertinent, and scandalous (“Defs.’ Second Mot. to Strike”), ECF No. 7;

(4) for sanctions stemming from an alleged factual misrepresentation in an order improperly

attached to plaintiff’s complaint, (“Defs.’ Mot. for Sanctions”), ECF No. 10; and Plaintiff

Loudon Operations LLC’s (5) motion for sanctions (“Pl.’s Mot. for Sanctions”), ECF No. 22,

plaintiff filed a notice of voluntary dismissal, ECF No. 25. 1 This notice was submitted after



1
         This case was filed with the caption listing the plaintiff’s name as “Annapolis Citizens Class Overcharged
for Water-Sewer, by Loudon Operations LLC.” The complaint reveals this action is brought by “Loudon Operations
LLC” as the “putative class representative” for a proposed class called “Annapolis Citizens Class Overcharged for
Water-Sewer.” Compl. at 1, ECF No. 1. Loudon Operations LLC is a subsidiary of Lillard & Lillard, P.C., the law
firm of plaintiff’s counsel, who serves as the firm’s president. Id. ¶ 7. The plaintiff Loudon Operations LLC will
therefore be referred to in the singular.

                                                        1
plaintiff’s counsel, John F. Lillard III, was ordered to show cause why he should not be

sanctioned and referred for disciplinary proceedings. Min. Order (Dec. 28, 2020).

       Lillard describes himself as “your 73- year-old overcharged victim,” Compl. ¶ 16, who is

“an active member of the D.C. and Maryland bars, and inactive member of the New York bar,

having previously practiced in Washington with Reed Smith and Department of Justice, now

practicing with his wife . . . in their home/office” in Maryland, id. ¶ 7. He has, through the brief

history of this litigation, ignored the Federal Rules of Civil Procedure, the Local Rules, and the

orders of this Court. This has frustrated efficient proceedings, burdening both the Court and

defendants with the filing and resolution of unnecessary motions. Lillard, who has now engaged

co-counsel to respond to the Court’s order to show cause, see Pl.’s Resp. to Order to Show Cause

(“Pl.’s Show Cause Resp.”), ECF No. 27, concedes that he acted improperly and that some

sanctions are appropriate, but asserts that most of his errors essentially amount to good-faith

mistakes and do not warrant disciplinary referral. Pl.’s Show Cause Resp. at 7–8, 13–14.

       In light of plaintiff’s voluntary dismissal, the case must be dismissed without reaching the

merits of plaintiff’s complaint or its patent jurisdictional defects. Accordingly, defendants’ two

motion to dismiss and two motions to strike are denied as moot, and plaintiff’s motion for

sanctions is denied. At the same time, however, this Court will direct the Clerk of the Court to

send a copy of this Memorandum Opinion to this Court's Committee on Grievances and the bars

of the District of Columbia and Maryland, to which Lillard says he is admitted to practice, for

whatever action, if any, deemed appropriate. Plaintiff may regret his actions now, but he showed

blatant disregard for all applicable rules throughout these proceedings, wasting the time of this

Court, harassing defendants, and failing to correct his improper actions when they were brought

to his attention by opposing counsel and the Court.



                                                  2
I.       BACKGROUND

         The factual background and procedural history to this matter are summarized below to

inform the issue of whether sanctions are appropriately imposed in this case.

         A.       Factual Background

         Named plaintiff and putative class representative Loudon Operations is a Maryland-based

entity and subsidiary of a District of Columbia law firm, Lillard & Lillard, P.C. Compl. ¶ 7. 2

Plaintiff has brought claims under the Racketeer Influenced and Corrupt Organizations Act, 18

U.S.C. §§ 1961, et seq. (“RICO”), and the District of Columbia Consumer Protection Procedures

Act (“CPPA”), D.C. Code §§ 28–3901, et seq., on behalf of a proposed class of Annapolis,

Maryland water customers called “Annapolis Citizens Class Overcharged for Water-Sewer.”

Compl. ¶¶ 18, 29–33. Plaintiff alleges that the City of Annapolis, Maryland, charges “exorbitant

rates” for water and sewer services and engages in “extort[ionary]” collection practices, id. ¶ 14,

including “shutting off service and judicial sale of homeowners’ property,” id. ¶ 1. See also id.

¶¶ 29–30. Plaintiff further asserts that defendants are responsible for the City’s rate-setting and

collections practices through their activities as “wastewater and water treatment contractors” for

the City, id. ¶ 1, and “incentivized” the City practices to which plaintiff objects, id. ¶ 4. On the

basis of this purportedly abusive rate-setting and the City’s collection practices, plaintiff alleges

that defendants form a racketeering enterprise with the City of Annapolis, id. ¶¶ 1–2, 29–31, and

that the enterprise’s “extortion” of water customers is a RICO predicate, id. ¶ 30. Plaintiff

further alleges that the defendants’ “anomalous departure from common practice[] is intentional,




2
         Throughout these proceedings, Lillard has referred to himself as a “pro se class representative,” at the same
time that he has entered a formal appearance in this action as counsel for plaintiff. He cannot be both. Rather,
Lillard appears to have brought this action through the law firm that he operates with his wife, Compl. ¶ 7, and is
simultaneously acting as counsel.

                                                          3
premeditated, unjustified . . . unconscionable, and extortionate” and that this creates liability

under the CPPA. Id. ¶ 30.

       B.      Procedural Background

       Despite its brief existence of four months, this case has generated multiple unnecessary

filings because of plaintiff’s non-compliance with the Federal Rules of Civil Procedure, the

Local Rules of this Court, and the Court’s orders. Plaintiff filed its class action complaint on

September 16, 2020. A month later, on October 14, defendants moved to dismiss the complaint

for lack of personal jurisdiction, lack of venue, and failure to state a claim; moved to strike

plaintiff’s class allegations in the complaint; and moved to strike material from the complaint as

impertinent, immaterial, scandalous, and redundant. While briefing on these motions was

underway, on November 4, 2020, defendants moved for sanctions, arguing that plaintiff had

falsely represented in an order attached to its complaint that the parties had agreed to a

settlement, and plaintiff’s counsel refused to correct the mistake when it was brought to his

attention. See, generally Defs.’ Mot. for Sanctions; see also Pl.’s Notice Praecipe at 5, ECF No.

9 (objecting to defendants’ request to withdraw the proposed order).

       On November 11, 2020, defendants filed a motion to quash a subpoena that plaintiff had

attempted to serve on a former Stantec executive to compel him to appear at a deposition, Defs.’

Mot. to Quash Subpoena of Ron Triffo (“Defs.’ Mot. to Quash”), ECF No. 11, and a motion to

stay discovery in response to that improper discovery request, Defs.’ Mot. to Stay Disc., ECF.

No. 12. The Court granted defendants’ motions, quashing the subpoena and staying discovery

because plaintiff’s actions were improper and premature under Federal Rule of Civil Procedure

26(d)(1). Min. Order (Nov. 12, 2020).

       On November 19, 2020, plaintiff filed an omnibus memorandum in opposition to the

defendants’ motion to dismiss, motions to strike, motion for sanctions, as well as the already-
                                                  4
granted motions to quash and to stay discovery. Pl.’s Counter-Motion for Sanctions Against

Defense and Global Points and Auths. in Opp’n to Defs.’ Mots. (“Pl.’s Opp’n”), ECF 13. This

opposition motion included a “counter-motion for the defense having moved frivolously for

sanctions,” id. at 4, though it also included references to “abusive” actions in a related action

before the D.C. Circuit that plaintiff hypothesized “should . . . be sanctioned,” 3 and made general

accusations of “vexatious harassment” by opposing counsel, id. at 10. In reply, defendants noted

that plaintiff’s sanctions motion failed to comply with Federal Rule of Civil Procedure 11(c)(2)

because it was not (1) made separately from any other motion and (2) was not served on

defendants’ in advance. Defs.’ Reply Mem. at 4–5, ECF No. 19. Plaintiff then filed, without

required leave from the Court, a surreply emphasizing that “counsel’s rodomontade of unseemly

filings needs scrutiny and potential sanction.” Pl.’s Surreply at 9, ECF No. 21.

         Plaintiff’s sanctions motion was struck as improper for failing to comply with Rule 11, as

was plaintiff’s surreply for failing to obtain leave of the Court. Min. Order (Dec. 1, 2020); see

also Standing Order ¶ 5(b), ECF No. 3 (“A party may not file a sur-reply without first obtaining

leave of the Court and may do so only upon a specific showing of good cause.”) Plaintiff was

further cautioned to comply with applicable Federal and Local Rules.



3
          Plaintiff previously brought a petition under Federal Rule of Civil Procedure 27 to perpetuate testimony
related to this matter. Annapolis Citizens Class Overcharged for Water-Sewer v. Stantec, Misc. Action No. 20–9
(EGS) (D.D.C. Feb. 13, 2020), ECF No. 1; see also Compl. ¶ 16 (referencing filing and dismissal of “Miscellaneous
action under Rules 27 and 16, . . . for which an appeal was filed in the D.C. Circuit, where pending is your Plaintiff
putative class representatives’ motion for summary reversal.”). That petition was denied by another Judge on this
Court because Loudon Operations’ own statements “confirm[ed] that it intends to use the [requested] depositions for
improper purposes.” Mem. and Order, Annapolis Citizens, Misc. Action No. 20–9. (D.D.C. June 3, 2020), ECF No.
27 at 4. The denial of this petition is currently on appeal in the D.C. Circuit. Annapolis Citizens Class Overcharged
for Water-Sewer v. Stantec, Case No. 20-7052 (D.C. Cir.). Notably, plaintiff’s counsel failed, when filing the
complaint in this action, to indicate that it was related to any pending civil or miscellaneous case, see Civil Cover
Sheet, ECF No. 1-1, highlighting yet another failure to follow an applicable procedural rule requiring such notation
when two cases are pending that “grow out of the same event or transaction,” LCvR 40.5(a)(3). The Court also
observes that Lillard was also admonished by Judge Sullivan, the presiding judge in that case, for attempting
inappropriate ex parte communication with Chambers. Min. Order (May 12, 2020), Annapolis Citizens, Misc.
Action No. 20-9 (D.D.C.).

                                                          5
       Failing to heed the Court’s warning, plaintiff filed yet another motion for sanctions two

days later, without citing any legal basis for sanctions or complying with the procedural

requirements of Rule 11.

       The Court then ordered Lillard to show cause why he should not be (1) “sanctioned

pursuant to Rule 11(c) of the Federal Rules of Civil Procedure for certifying a motion for

sanctions as ‘warranted by existing law or by a nonfrivolous argument for extending, modifying,

or reversing existing law or for establishing new law,’ FED. R. CIV. P. 11(b)(2), when that

“motion entirely lacked legal authority to suggest that defendants’ conduct is sanctionable under

any procedural, professional, or statutory rule and after plaintiff’s counsel had been alerted to the

procedural prerequisites for filing a sanctions motion by both defense counsel and the Court”; (2)

“sanctioned pursuant to Rule 26(g)(3) of the Federal Rules of Civil Procedure for certifying a

subpoena, as ‘consistent with these rules and warranted by existing law or by a nonfrivolous

argument for extending, modifying, or reversing existing law, or for establishing new law,’ FED.

R. CIV. P. 26(g)(1)(B)(i), when the request was a procedurally improper request for a pre-

conference deposition without leave of the Court”; and (3) “referred to the bar associations of

which he is a member for his conduct referenced above, in ¶¶ 1 and 2, and for violating Rule

4.2(a) of the District of Columbia Code of Professional Responsibility by attempting to ‘cause

another to communicate about the subject of the representation with a person known to be

represented by another lawyer in the matter’ through the letter in which he requested the

addressee to ‘arrange for another representative to call [him] to negotiate.’” Min. Order (Dec.

28, 2020) (internal citations omitted).




                                                  6
        As noted, plaintiff then voluntarily dismissed the case without prejudice, and newly

recruited counsel made an appearance to file a response to the Court’s order to show cause on

behalf of Lillard.

II.     VOLUNTARY DISMISSAL AND MOTION TO DISMISS

        Plaintiff’s notice of voluntary dismissal, defendants’ motion to dismiss, and defendants’

motions to strike are addressed first before discussing whether sanctions should be imposed on

plaintiff’s counsel.

        A.      Voluntary Dismissal

        Plaintiff has filed a notice of voluntary dismissal without prejudice. This action must be

dismissed without prejudice because defendants have not yet answered plaintiff’s complaint or

filed a motion for summary judgment. FED. R. CIV. P. 41(a)(1)(A)(i).

        B.      Motion to Dismiss and Personal Jurisdiction

        Even without the voluntary dismissal, this case would have been dismissed without

prejudice because plaintiff failed to make a colorable argument for personal jurisdiction. While

not necessary to the dismissal of this case given plaintiff’s voluntary dismissal, analysis of the

jurisdictional defect in this case and plaintiff’s responses highlights how plaintiff failed to put

forward any meritorious legal arguments necessary to confront the motion to dismiss.

                1.      Legal Standard

        Personal jurisdiction is ‘an essential element of the jurisdiction of a district . . . court,’

without which the court is ‘powerless to proceed to an adjudication.’” Jankovic v. Int’l Crisis

Grp., 494 F.3d 1080, 1086 (D.C. Cir. 2007) (quoting Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 584 (1999)). To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(2)

for lack of personal jurisdiction, the plaintiff must “make a prima facie showing of the pertinent

jurisdictional facts.” Livnat v. Palestinian Auth., 851 F.3d 45, 56–57 (D.C. Cir. 2017) (quoting

                                                    7
First Chicago Int’l v. United Exch. Co., 836 F.2d 1375, 1378 (D.C. Cir. 1988)). The prima facie

showing requires specific factual allegations connecting each defendant to the forum. First

Chicago Int’l, 836 F.2d at 1378. Conclusory statements and bare allegations are insufficient.

Livnat, 851 F.3d at 57. Unlike on a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the court “may consider materials outside the pleadings in deciding whether to grant a

motion to dismiss for lack of jurisdiction.” Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d

1249, 1253 (D.C. Cir. 2005) (citing Herbert v. Nat’l Acad. of Scis., 974 F.2d 192, 197 (D.C. Cir.

1992)). Indeed, jurisdictional arguments may be premised on the “pleadings, bolstered by such

affidavits and other written materials as [the parties] can otherwise obtain.” Mwani v. bin Laden,

417 F.3d 1, 7 (D.C. Cir. 2005).

                  2.       Discussion

         Defendants sought dismissal of this case for lack of personal jurisdiction, under Federal

Rule of Civil Procedure 12(b)(2). 4 Determining whether personal jurisdiction exists over the

defendants in this case is a “two-part inquiry.” GTE New Media Servs. Inc. v. BellSouth Corp.,

199 F.3d 1343, 1347 (D.C. Cir. 2000). The Court must, first, look to the relevant statute to

determine the scope of jurisdiction it confers and, second, determine whether the exercise of

jurisdiction comports with constitutional limitations under the Due Process Clause of the

Fourteenth Amendment. Forras v. Rauf, 812 F.3d 1102, 1106 (D.C. Cir. 2016) (citing GTE New

Media Servs. Inc., 199 F.3d at 1347); see also U.S. CONST. amend. XIV, § 1. A federal court has

jurisdiction over a defendant “who is subject to the jurisdiction of a court of general jurisdiction




4
          Defendants also sought dismissal for lack of venue under Federal Rule of Civil Procedure 12(b)(3), and for
failure to state a claim under Rule 12(b)(6), see Defs.’ MTD at 3–4. Plaintiff similarly failed to respond
substantively to many of these alternative grounds of dismissal. For example, plaintiff provided no reason to believe
that the District of Columbia’s CPPA statute would apply in this action, where all of the relevant conduct, injuries,
and transactions allegedly occurred in Maryland. See Defs.’ MTD at 20–21.

                                                         8
in the state where the district court is located.” FED. R. CIV. P. 4(k)(1)(A). Thus, if a court of the

District of Columbia could exercise jurisdiction over the defendants, within constitutional limits,

so too can this Court.

        Courts may exercise two types of jurisdiction over non-resident defendants: general

jurisdiction or specific jurisdiction. General jurisdiction is all-purpose, “permit[ting] a court to

assert jurisdiction over a defendant based on a forum connection unrelated to the underlying

suit.” Livnat, 851 F.3d at 56 (quoting Walden v. Fiore, 571 U.S. 277, 283 n.6 (2014)). Specific

jurisdiction is narrower. It “requires an ‘affiliation between the forum and the underlying

controversy.’” Id. (quoting Walden, 571 U.S. at 283 n.6 (alternation omitted)). The scope of the

constitutional limitations on personal jurisdiction depends on which kind of jurisdiction a court

will exercise.

        Three statutory provisions of the D.C. Code are relevant in determining whether a local

court may exercise personal jurisdiction over a defendant in the District of Columbia. The first,

D.C. Code § 13–422, grants general jurisdiction by permitting a local court to “exercise personal

jurisdiction over a person domiciled in, organized under the laws of, or maintaining his or its

principal place of business in, the District of Columbia.” The second provision, D.C. Code § 13–

334(a), grants general jurisdiction over “foreign corporations doing business in the District” who

have been served within the District. 5 The third provision, D.C. Code § 13–423, is the District’s

long-arm statute and provides specific jurisdiction for claims arising from a defendant’s activities

in the District or from injuries that occur in the District.




5
         “Although on its face § 13–334(a) appears only to specify proper methods of service, the District of
Columbia Court of Appeals has held that compliance with the statute gives rise to personal jurisdiction over a
foreign corporation doing business in the District.” Gorman v. Ameritrade Holding Corp., 293 F.3d 506, 509 n.1
(D.C. Cir. 2002) (citing AMAF Int’l Corp. v. Ralston Purina Co., 428 A.2d 849, 850 (D.C. 1981)).

                                                        9
         Plaintiff neither identified the specific statutory basis for personal jurisdiction asserted

nor described whether defendants were subject to general or specific jurisdiction in the District

of Columbia, alleging only that “[a]t all times relevant hereto, Defendants Stantec and GHD

were foreign companies licensed to transact and transacting insurance business in the District of

Columbia and other states.” Compl. ¶ 13. In opposing defendants’ motion to dismiss, plaintiff

further alleged that “Stantec and GHD do business in this jurisdiction, [Stantec has offices in

Washington, D.C., and] both have registered agents in Washington, D.C.” Pl.’s Opp’n at 11; see

also Compl. ¶ 13 (asserting that defendants “regularly and continuously conduct business in

interstate commerce that is carried out in part in this District, and/or have offices and registered

agents in our jurisdiction”). 6

         Plaintiff cited no caselaw to support his position that his allegations were sufficient to

establish personal jurisdiction. Instead, plaintiff recited facts about defendants’ minimal

presence in the District and referred to their entirely valid defense as “specious” and

“vexatio[u]s.” Pl.’s Opp’n at 13. In a truly bizarre line of argument, plaintiff’s counsel then

cited to his own and his law firm’s personal and ancestral ties to the District of Columbia as a

basis for jurisdiction:

         Overcharged Annapolitans are putatively represented pro se by fellow overcharged
         victims, Annapolis citizens John and Laura Reimer Lillard, through Loudon Operations
         LLC, whose Lillard & Lillard, P.C. law firm was incorporated in the District of Columbia
         in 1977 with a D.C. office, whose progenitor patent lawyer, Mr. Lillard’s great-great
         uncle Edgar Gaddis, lived and practiced law on Capitol Hill until his death at 102. Mr.
         Lillard’s son and father were born in D.C., where his father was graduated from Sidwell
         Friends School and Mr. Lillard from St. Albans, establishing a rather solid nexus of D.C.
         heritage and jurisdictional connection.




6
          Plaintiff provides no factual allegations as support for assertions regarding GHD’s business presence in the
District of Columbia, instead asserting that GHD has a “suburban headquarters” in Bowie, Maryland. Pl.’s Opp’n at
13. Thus, the more concrete factual allegations plaintiff provides regarding Stantec are the focus of this analysis.

                                                         10
Id. A plaintiff’s ties to the district—let alone those of his a “great-great uncle”—are immaterial

to the issue of a court’s personal jurisdiction over a defendant. This is only one of multiple

instances in the course of this litigation in which plaintiff’s counsel has advanced frivolous

arguments devoid of any basis in law.

       Defendants correctly argued that plaintiff cannot establish personal jurisdiction under any

of the three applicable statutes because (1) plaintiff has made no assertion that either defendant is

domiciled in, organized under the law of, or maintains its principal place of business in the

District of Columbia to confer jurisdiction under D.C. Code § 13–422, Defs.’ MTD at 24; (2)

plaintiff has not alleged facts establishing that either defendant does “consistent business within

the District” to confer jurisdiction under D.C. Code § 13–334(a), Defs.’ MTD at 24–25; and (3)

plaintiff’s allegations concern conduct exclusively carried out in Maryland rather than the

District of Columbia, so the long-arm statute does not apply, Defs.’ MTD at 25. Given

plaintiff’s acknowledgement that defendants are foreign corporations and description of all

relevant activity as occurring outside of the forum, Compl. ¶¶ 14–17, plaintiff’s only plausible

argument for personal jurisdiction in the District of Columbia courts was general jurisdiction

over foreign corporations, pursuant to D.C. Code § 13–334.

       Yet, plaintiff did not come close to carrying its burden of establishing general personal

jurisdiction. Defendants observed that plaintiff provided few factual allegations to suggest that

defendants have a significant presence in the District and instead relied on conclusory

allegations, Defs.’ MTD at 24–25, though plaintiff at least alleges that Stantec has an office in

the District, Pl.’s Opp’n at 13. Regardless of the precise scope of defendants’ presence,

however, such presence does not reach what the Supreme Court has required to establish general

jurisdiction consistent with due process.



                                                 11
       The D.C. Circuit, following the D.C. Court of Appeals, “has indicated that the reach of

‘doing business’ jurisdiction under § 13–334(a) is co-extensive with the reach of constitutional

due process,” FC Inv. Grp. LC v. IFX Markets, Ltd., 529 F.3d 1087, 1092 (D.C. Cir. 2008)

(quoting Gorman, 293 F.3d at 510), but the bar for establishing all-purpose general jurisdiction is

high. The exercise of general jurisdiction is only appropriate over a foreign corporation where

the corporation’s “affiliations with the State are so ‘continuous and systematic’ as to render [it]

essentially at home in the forum State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564

U.S. at 919. For a corporation, the paradigmatic fora in which a corporation is “at home . . . are

the corporation’s place of incorporation and its principal place of business. BNSF Ry. Co. v.

Tyrrell, 137 S. Ct. 1549, 1558 (2017) (citing Daimler, 571 U.S. at 137); see also Goodyear, 564

U.S. at 924 (citing Lea Brilmayer, Jennifer Haverkamp, and Buck Logan, A General Look at

General Jurisdiction, 66 TEXAS L. REV. 721, 728 (1988)).

       Over the past decade, the Supreme Court has repeatedly held that merely having a

significant business presence in a forum is insufficient to render a corporation “at home” for

purposes of due process. “[T]he general jurisdiction inquiry does not focus solely on the

magnitude of the defendant’s in-state contacts [because a] corporation that operates in many

places can scarcely be deemed at home in all of them.” Daimler 571 U.S. at 131 n.20. After all,

the contacts that traditionally render a corporation at home in a forum—the corporation’s place

of incorporation and its principal place of business—“have the virtue of being unique . . . as well

as easily ascertainable.” Daimler, 571 U.S. at 137. Applying these principles, the Court held in

Daimler that having “multiple facilities” in a forum, including a “regional office” was

insufficient to establish general personal jurisdiction. Id. at 123, 136–37. Similarly, in BNSF Ry.

Co. v. Tyrrell, the Court held that the railroad defendant was not subject to general personal



                                                 12
jurisdiction in Montana even though it had “over 2,000 miles of railroad track and more than

2,000 employees” in the state. 137 S. Ct. at 1559.

       Outside of the two paradigmatic bases for general jurisdiction—place of incorporation

and principal place of business—a corporation can only be considered “at home” in another

forum in the “exceptional case.” Daimler, 571 U.S. 117, 137 (2014). As Daimler and BNSF

show, such an exceptional case requires more than even a substantial business presence—it

requires truly unusual circumstances creating a new “home” for the corporation. In Daimler, the

Supreme Court favorably cited Perkins v. Benguet Consol. Mining Co., 342 U.S. 437 (1952), as

providing such a case. There, where a foreign corporation was “temporarily relocate[d]” to the

United States during wartime and established a center of operations in a state, the corporation

could fairly be subjected to general jurisdiction in the state to which it had relocated. Daimler,

571 U.S. at 129 (citing Perkins, 342 U.S. at 448); see also BNSF Ry. Co., 137 S. Ct. at 1559

(discussing Perkins).

       Here, defendants’ contacts in the forum are clearly insufficient to establish general

jurisdiction. As described above, plaintiff acknowledged that neither defendant is incorporated

in the District of Columbia or has its principal place of business in the District of Columbia.

Plaintiff alleged only that defendants do business in the District, that Stantec has an office in the

District, and that each defendant has agents in the district. Pl.’s Opp’n at 11–13; see also Compl.

¶ 13. These ties to the forum are substantially weaker than those the Supreme Court rejected in

Daimler and BNSF, and do not come remotely close to establishing the “exceptional case” where

a defendant may be subject to general jurisdiction in a forum outside of the paradigmatic cases of

incorporation and principal place of business. Nor do plaintiff’s allegations remotely support a

basis for specific jurisdiction given that all events relevant to the action appear to have taken



                                                 13
place in Maryland. Thus, even if plaintiff had not voluntarily dismissed the case, his arguments

for personal jurisdiction border on frivolous—he invokes virtually no legal authority to support

his assertion of personal jurisdiction. Indeed, plaintiff’s brief makes clear that the action was

brought in the District of Columbia in a misguided attempt at forum-shopping. See id. at 11

(“The venue argument is typical, but we Annapolitans cannot be protected by D.C. consumer law

in a Maryland court.”).

         In light of plaintiff’s voluntary dismissal, defendants’ motion to dismiss and motions to

strike are denied as moot. 7

III.     SANCTIONS AND DISCIPLINARY REFERRAL

         The Court may reach the issue of sanctions even where it does not have jurisdiction over

the underlying action or where the action has been voluntarily dismissed. Willy v. Coastal Corp.,

503 U.S. 131, 137 (1992) (citing United States v. United Mine Workers, 330 U.S. 258 (1947)); In

re LeFande, 919 F.3d 554, 561 (D.C. Cir. 2019); Cooter & Gell v. Hartmarx Corp., 496 U.S.

384, 395 (1990). Here, four matters related to sanctions will be addressed. First, defendants

have moved for sanctions under Rule 11 in connection with a proposed order attached to the

complaint. Defs.’ Mot. for Sanctions at 1–2. Second, plaintiff’s counsel, John F. Lillard III,

filed a facially defective and procedurally improper motion for sanctions, even after he had been

cautioned that continued filing of improper papers could lead the Court to issue a show cause

order and consider imposing sanctions under Rule 11. See Pl.’s Mot. for Sanctions at 1; see also



7
          Defendants ask that the complaint be dismissed with prejudice, Defs.’ MTD at 25, but the Court cannot
reach the merits of the case given that plaintiff has filed a notice of voluntary dismissal before defendants answered
or filed a motion for summary judgment. FED. R. CIV. P. 41(a)(1)(A)(i). Moreover, even if plaintiff had not
voluntarily dismissed the case, dismissals for lack of personal jurisdiction are always without prejudice. Shatsky v.
Palestine Liberation Org., 955 F.3d 1016, 1038 (D.C. Cir. 2020) (citing Dozier v. Ford Motor Co., 702 F.2d 1189,
1192 (D.C. Cir. 1983)). Initially, defendants could have waived personal jurisdiction to get a final adjudication on
the merits, FED. R. CIV. P. 12(h)(1), but instead raised the defense in their motion to dismiss, requiring this
jurisdictional ground for dismissal to be considered first.

                                                          14
Min. Order (Dec. 1, 2020) (citing FED. R. CIV. P. 11(c)). Third, defendants have brought to the

Court’s attention potentially sanctionable behavior in discovery, see Defs.’ Mot. to Quash

Subpoena, which the Court may address on its own, FED. R. CIV. P. 26(g), after plaintiff’s

counsel was given the opportunity to respond to the Court’s Order to Show Cause. Fourth,

defendants raised a potential violation of Rule 4.2(a) of the District of Columbia Rules of

Professional Conduct (“D.C. RPC”). Defs.’ Mem. of Points and Auths. Supp. Def.’s Mot. to

Quash Subpoena of Ron Triffo (“Defs.’ Mem. Supp. Mot. to Quash”) at 6–7, ECF No. 11-1.

Each of these matters will be addressed in turn after a review of the relevant legal standards.

       A.      Applicable Legal Standards

       Federal Rule of Civil Procedure 11 requires that whoever submits pleadings, written

motions, and other papers to the district court sign those documents. See FED. R. CIV. P. 11(a).

By signing and submitting such documents, a lawyer certifies “to the best of the person’s

knowledge” based upon “an inquiry reasonable under the circumstances,” the document being

filed merits consideration by the court. Id. 11(b). Rule 11 specifically provides that the

signatory makes the following representations about the filing:

       (1) it is not being presented for any improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost of litigation;

       (2) the claims, defenses, and other legal contentions are warranted by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law or for
           establishing new law;

       (3) the factual contentions have evidentiary support or, if specifically so identified, will
           likely have evidentiary support after a reasonable opportunity for further investigation
           or discovery; and

       (4) the denials of factual contentions are warranted on the evidence or, if specifically so
           identified, are reasonably based on belief or a lack of information.




                                                15
FED. R. CIV. P. 11(b)(1)–(4). Thus, Rule 11 “requires that an attorney conduct a reasonable

inquiry into the factual and legal basis for a claim before filing.” Miller v. Bittner, 985 F.2d 935,

939 (8th Cir. 1993) (citation omitted).

          Rule 11(c)(1) provides that the court may impose an appropriate sanction on an attorney

“[i]f after notice and a reasonable opportunity to respond, the court determines that Rule 11(b)

has been violated.” FED. R. CIV. P. 11(c)(1). A party may file a motion for sanctions, or the

court may order an attorney to show cause why its specifically described conduct has not

violated Rule 11(b). FED. R. CIV. P. 11(c)(2)–(3). The purpose of the Rule 11 requirements and

accompanying sanctions is “to deter baseless filings in district court” and “streamline the

administration and procedure of the federal courts.” Cooter & Gell., 496 U.S. at 393. “Rule 11

sanctions are harsh punishment intended for those who frustrate judicial proceedings.”

Cauderlier & Assocs., Inc. v. Zambrana, 463 F. Supp. 2d 63, 64 (D.D.C. 2006).

          Factors to consider in determining whether to impose a sanction under Rule 11, or what

sanction to impose, include:

          Whether the improper conduct was willful, or negligent; whether it was part of a pattern
          of activity, or an isolated event; whether it infected the entire pleading, or only one
          particular count or defense; whether the person has engaged in similar conduct in other
          litigation; whether it was intended to injure; what effect it had on the litigation process in
          time or expense; whether the responsible person is trained in the law; what amount, given
          the financial resources of the responsible person, is needed to deter that person from
          repetition in the same case; what amount is needed to deter similar activity by other
          litigants.

FED. R. CIV. P. 11 advisory committee’s note to 1993 amendment. “A sanction imposed under

this rule must be limited to what suffices to deter repetition of the conduct or comparable

conduct by others similarly situated.” FED R. CIV. P. 11(c)(4). District courts have broad

discretion to tailor sanctions to this purpose. Chambers v. NASCO, Inc., 501 U.S. 32, 44–45

(1991).

                                                   16
       Federal Rule of Civil Procedure 26(g) establishes a similar system for discovery requests.

That rule requires that every discovery request be signed and provides that the signatory make

the following representations about the request:

       (1) [that it is] consistent with these [the Rules] and warranted by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law, or for
           establishing new law;

       (2) [that it is] not interposed for any improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost of litigation; and

       (3) [that it is] neither unreasonable nor unduly burdensome or expensive, considering the
           needs of the case, prior discovery in the case, the amount in controversy, and the
           importance of the issues at stake in the action.

FED. R. CIV. P. 26(g)(1)(B)(i)–(iii). “If a certification violates this rule without substantial

justification, the court . . . must impose an appropriate sanction on the signer, the party on whose

behalf the signer was acting, or both. The sanction may include an order to pay the reasonable

expenses, including attorney's fees, caused by the violation.” FED. R. CIV. P. 26(g)(3). As with

the requirement of Rule 11, “[t]he duty to make a ‘reasonable inquiry’ is satisfied if the

investigation undertaken by the attorney and the conclusions drawn therefrom are reasonable

under the circumstances.” FED. R. CIV. P. 26 advisory committee’s note to 1983 amendment.

Unlike Rule 11 sanctions, however, Rule 26(g) sanctions are not discretionary: the court “must

impose an appropriate sanction” where the Rule has been violated. FED. R. CIV. P. 26(g)(3)

(emphasis added); see also Rojas v. Town of Cicero, Ill., 775 F.3d 906, 909 (7th Cir. 2015).




                                                  17
         B.       Analysis

         Defendants’ motion for sanctions will be discussed first, followed by plaintiff’s improper

motion for sanctions, and then plaintiff’s conduct in improperly seeking pre-conference

discovery and potential violation of the Rules of Professional Conduct. 8

                  1.       Defendants’ Motion for Sanctions

         Defendants’ motion for sanctions is predicated on an alleged misrepresentation made in a

proposed order attached to plaintiff’s complaint. Defs.’ Mot. for Sanctions at 1–3. The

“Proposed Order Certifying Class and Preliminary Approval of Class Settlement,” ECF No. 1-4,

attached to the complaint states that “the parties jointly move for preliminary approval of a class

settlement.” Id. at 1. According to defendants, the parties have not entered into settlement

negotiations, let alone agreed to settle, submitted a settlement agreement, or jointly filed any

motion subject to Court approval. Defs.’ Mot. for Sanctions at 4–5. Instead, defendants moved

to dismiss plaintiff’s defective complaint. Defendants requested that the proposed order be

withdrawn, but plaintiff refused. Id.; Pl.’s Notice Praecipe at 1–2; see also FED. R. CIV. P.

11(c)(2) (requiring party requesting sanctions to present motion to opposing party before filing

with the court).

         According to defendants, this statement about the parties jointly moving for preliminary

approval of a class settlement—and indeed the entire premise of the proposed order—constitutes

a material factual misrepresentation to the Court in violation of Rule 11(b)(3). Defs.’ Mot. for

Sanctions at 4. (citing FED. R. CIV. P. 11(b)); see also id. (citing D.C. RPC 3.3(a)(1) (“A lawyer

shall not knowingly [m]ake a false statement of fact or law to a tribunal.”)). Defendants argue

that these misrepresentations were made to “mislead the Court into believing that a settlement


8
         Lillard is referenced by name throughout this section when referring to actions for which he personally
faces sanctions.

                                                         18
agreement had already been reached between the parties,” id. at 5, and that sanctions are

therefore appropriate. Plaintiff responds that the order was not intended to be entered

immediately and, indeed, did not contain the details of any settlement, but was presented to

express what plaintiff hoped to achieve, at some point in the future in the litigation. Pl.’s Opp’n

at 8–9. Plaintiff further suggests that a proposed order is not the kind of “claim” subject to Rule

11. Id.

          Although filing the proposed order at issue was clearly improper, the Court will not find

this filing sanctionable under Rule 11, given the procedural posture at the initiation of the lawsuit

when the filing was made and because the filing was so deficient that no judicial officer reading

it would credit the factual assertions contained therein. The proposed order was filed with the

complaint, before defendants had made any appearance in the case, and before any actual

settlement agreement had been provided to the Court. The proposed order was accompanied by

an attached “Motion to Certify Class and for Preliminary Approval of Class Settlement,” but the

brief text of the “motion,” which, as noted, was submitted as an attachment to a complaint rather

than actually filed as an entry on the docket, does not request the approval of a settlement, nor

describe any alleged settlement between the parties.

          Thus, Lillard filed a bizarre and procedurally improper wish-list describing his preferred

outcome for the litigation that contained material misrepresentations, but, in context, did no

harm. This is undoubtedly poor practice on the part of Lillard, and a violation of the Local Rules

of this Court. See LCvR 5.1(e) (“No complaint, amended complaint, counterclaim, cross claim

or third-party complaint shall have appended thereto any document that is not essential to




                                                  19
determination of the action.”). This filing does not, however, violate Rule 11, so defendants’

motion for sanctions—which is predicated only on the proposed order—is denied. 9

                  2.       Plaintiff’s Motion for Sanctions

         Plaintiff’s motion for sanctions, in effect, argues that defendants’ reasonable attempts to

dismiss the action and criticisms of plaintiff counsel’s advocacy are sanctionable. Pl.’s Mot. for

Sanctions at 1–2, 4. The grounds for the requested sanctions are not entirely clear, but plaintiff

appears to take issue with the defendants’ (1) reference to Lillard’s disciplinary history in

arguing that Louden Operations is an inappropriate class representative, Defs.’ First Mot. to

Strike at 12 (citing Matter of Lillard, 255 A.D.2d 88 (N.Y. App. Div. 1999), and In re Lillard,

724 A.2d 604 (D.C. 1999)) 10; and (2) communication with a lawyer who Lillard represented was

“stand[ing] ready” and might take over after class certification to obviate the conflict of interest

of Lillard acting as both class representative and class counsel, id. at 14–16. 11 Plaintiff

essentially just refiled his earlier stricken surreply as a motion for sanctions, despite failing to

present any legal authority to suggest that defendants’ conduct is sanctionable under any

procedural, professional, or statutory rule.

         Furthermore, to the extent that plaintiff’s motion is predicated on Rule 11, it fails to

comply with Rule 11(c)(2), which requires that a motion for sanctions be served on the opposing

party under Rule 5, and that a motion for sanctions may not be filed until 21 days after service.

FED. R. CIV. P. 11(c)(2). Plaintiff does not indicate in this motion that such service was made,




9
          Despite prevailing on this motion, plaintiff is not entitled to fees, see Pl.’s Opp’n at 4, since defendants’
motion was neither frivolous nor filed for an improper purpose, and was driven by plaintiff’s refusal to retract an
improper and potentially confusing filing.
10
          Lillard’s censure “stemmed from his unauthorized representation of an individual, despite the individual's
explicit communications that he did not want respondent to represent him.” In re Lillard, 724 A.2d at 604 n.1.
11
          This lawyer represented to defendants that he had no communication whatsoever with Lillard regarding this
action. Defs.’ Reply at 6–7.

                                                          20
and defendants have indicated that they did not receive any notice prior to the filing of plaintiff’s

motion. Defs.’ Opp’n to Pl.’s Mot. for Sanctions, ECF No. 23.

         Plaintiff’s earlier motion for sanctions against defendants, Pl.’s Opp’n at 4, was struck

because (1) it was embedded in its omnibus opposition motion, in violation in Rule 11(c)(2),

which requires a separate filing for Rule 11 motions, and (2) defendants were not served with a

draft motion as required by Rule 11(c)(2). Min. Order (Dec. 1, 2020); see also Defs.’ Reply at

4–5 (arguing that the motion for sanctions was improper on these grounds). Plaintiff was further

cautioned “that continued failure to comply with the Federal Rules of Civil Procedure and Local

Rules may prompt the Court to order plaintiff ‘to show cause why [its] conduct has not violated

Rule 11(b),’ FED. R. CIV. P. 11(c)(3), and expose plaintiff to sanctions.” Min. Order (Dec. 1,

2020).

         Lillard claims that he has “attempt[ed] to comply” with the Minute Order, Pls.’ Mot. for

Sanctions at 1–2, but this assertion strains credulity given the clear instructions of the Court, the

plain text of Rule 11(c)(2), and the complete absence of any legal authority supporting the

imposition of sanctions. The natural inference from Lillard’s lack of compliance with the

Federal Rules of Civil Procedure and the lack of legal authority is that Lillard did not engage in

“an inquiry reasonable under the circumstances” that the “legal contentions are warranted by

existing law or by a nonfrivolous argument for extending, modifying, or reversing existing law

or for establishing new law.” FED. R. CIV. P. 11(b)(2). Indeed, he presents no support for his

request for sanctions, so it is difficult to see how he could conceivably have determined that the

“legal contentions are warranted” as required by Rule 11(b)(2). Nor is this the first time that

Lillard has filed meritless sanctions motions in this District, see Cooper v. Farmers New Century

Ins. Co., 607 F. Supp. 2d 175, 180 (D.D.C. 2009) (“The Court easily dispenses with Plaintiffs’



                                                  21
[i.e., Lillard’s] motion for sanctions, as it is entirely without merit.”), or defied court orders, id. at

178 (“Plaintiffs failed to file any response to the Court by January 30, 2009, in direct violation of

the Court's December 29, 2008 and January 16, 2009 Orders”). 12

         The Court ordered Lillard to show cause why this second motion for sanctions should not

itself be found to violate Rule 11(b)(2). Min. Order (Dec. 28, 2020). 13 In responding to the

show cause order, Lillard has defended his first motion for sanctions embedded in his omnibus

opposition, not in the second motion for sanctions that was the subject of the Court’s order to

show cause. Pl.’s Resp. to Order to Show Cause at 6. Plaintiff’s second motion for sanctions

was made without any legal authority or legal basis and failed to present any reason to believe

that defendants’ actions were sanctionable or at all unprofessional. Like the motion in Cooper, it

was “entirely without merit.” Given the Court’s warning and the totality of Lillard’s conduct,

the Court finds he did not make “an inquiry reasonable under the circumstances” that the “legal

contentions are warranted by existing law or by a nonfrivolous argument for extending,

modifying, or reversing existing law or for establishing new law.” FED. R. CIV. P. 11(b)(2).

         Accordingly, plaintiff’s motion for sanctions is denied, and Lillard is admonished for

filing his second motion for sanctions in contravention of Rule 11(b)(2). Filing a single frivolous

or legally unsupported motion might not usually warrant sanctions, but for Lillard, who has

repeatedly flouted the applicable procedural rules and throughout this litigation shown a distinct

lack of interest in supporting his claims with legal authority, the Court determines that

sanctioning under Rule 11(c)(1) and formal admonishment are appropriate to deter Lillard from


12
        Without weighing in on the merits of motions in other litigation, the Court notes that Lillard also filed
motions for sanctions in the earlier action to perpetuate testimony and in the appeal of that action. Pet.’s Request for
Sanctions Against City of Annapolis, Annapolis Citizens, Misc. Action No. 20-9 (EGS) (D.D.C. Feb. 13, 2020),
ECF No. 22; Pet.’s Combined Opp’n to Motion to Dismiss as Moot and Mot. for Sanctions, Annapolis Citizens,
Case No. 20–7052 (D.C. Cir. Nov. 25, 2020).
13
        Defendants suggested in their opposition to plaintiff’s motion that an order to show cause would be
appropriate. Defs.’ Opp’n Pl.’s Mot. for Sanctions at 2.

                                                          22
taking similar actions in the future. Though the Court is referring Lillard for disciplinary

proceedings primarily on the basis of his discovery misconduct, his improper sanctions motion

may warrant consideration in assessing his professional misconduct and in determining the

appropriate remedy.

                 3.    Plaintiff’s Discovery Request

        Most concerning are Lillard’s actions in discovery. Lillard served a facially defective

and premature subpoena to compel Ron Triffo, a former Stantec executive, to testify at a

deposition. Defs.’ Mem. Supp. Mot. to Quash at 3–6; Def.’s Mot. to Quash, Ex. A (“Letter and

Subpoena”), ECF No. 11-2. Defendants moved to quash, arguing that the subpoena was

improper because (1) Triffo is a foreign national beyond the subpoena power of the Court, see

Def.’s Mot. to Quash at 4 (citing 28 U.S.C. § 1783 and United States v. Drogoul, 1 F.3d 1546,

1553 (11th Cir. 1993)); (2) the subpoena provided a deposition date before the subpoena was

delivered, id. (citing Letter and Subpoena at 2); (3) plaintiff sought to engage in discovery before

the parties had conferred in a Rule 16 discovery planning conference, in violation of Federal

Rules of Civil Procedure 26(d) and 30(a), id. at 5; see also Def.’s Mot. to Stay Disc.; and (4)

plaintiff failed to obtain defendants’ consent for the deposition as required by Rule 30(b), Defs.’

Mot. to Quash at 6; Defs.’ Mot. to Quash, Ex. B (“Defs.’ Letter to John Lillard”) at 1, ECF. No.

11-3.

        Before filing their motions to quash and to stay discovery, defendants sent a letter to

Lillard informing him of the above defects in the subpoena and requesting that he withdraw the

subpoena. Defs.’ Letter to John Lillard at 1. Lillard never responded. Defs.’ Mem. Supp. Mot.

to Quash at 2.




                                                 23
         Defendants’ motion to quash the subpoena was granted and the parties were ordered to

comply with Rule 26(d), noting that plaintiff’s attempts to seek pre-conference discovery were

plainly improper, and ordering the parties to make no further discovery efforts pending

resolution of defendants’ motion to dismiss. Min. Order (Nov. 12, 2020). 14 While the Court

only cited Rule 26(d) in quashing the subpoena, defendants’ other three bases for quashing the

subpoena were clearly correct given the text of the subpoena and defendants’ representation that

they were not provided notice. It is difficult to believe that Lillard could have determined “after

a reasonable inquiry” that the discovery request was “consistent with these rules and warranted

by existing law or by a nonfrivolous argument for extending, modifying, or reversing existing

law, or for establishing new law.” FED. R. CIV. P. 26(g)(1).

         When ordered to show cause, Lillard conceded that the issuing of the subpoena before a

Rule 26(f) conference was improper without leave of the Court and that he could not show

“substantial justification” for the error. Pl.’s Show Cause Resp. at 8; see also id. at 8 n.3

(conceding the other procedural defects of the subpoena). He explained that he is “reflexively”

defaulted to the Maryland Rules of Civil Procedure, with which he was more familiar because

his “practice consists of negotiating the resolution of personal injury claims with insurers and

rarely filing in Maryland state Courts,” and that he usually “refers litigation matters to

experienced and competent trial lawyers.” Id. at 8 (citing id., Ex. 1 (“Lillard Decl.”) ¶ 12, ECF

No. 27-1). Here, Lillard said that he “filed the instant case as both a plaintiff and on behalf of

prospective class with the expectation that, if the case could not be promptly resolved via




14
         In their memorandum supporting their motion to quash, defendants requested in passing fees associated
with the filing of the motion. Def.’s Mem. Supp. Mot. to Quash at 7. Defendants did not provide a basis for that
request, however, nor included that request for relief in the motion itself or proposed order and, consequently, this
fee request was not granted in the order granting defendants’ motion and quashing the subpoena. Min. Order (Nov.
12, 2020).

                                                         24
settlement, [he] would associate experienced class counsel.” Id. at 9 (citing Lillard Decl. ¶ 13).

Lillard further acknowledges that “he is in over his head, is voluntarily dismissing this action and

will not refile it, in this court or elsewhere, unless and until he has competent co-counsel to assist

him.” Id. at 13.

       This explanation frames the present litigation and the improper discovery attempt as a

one-off mistake by someone who made a few good-faith errors due to lack of experience and a

brief exercise of poor judgment. This does not accurately portray the present proceedings or

Lillard’s history with this Court. Lillard has regularly litigated in this District. As described

earlier, Lillard brought a petition under Rule 27 to perpetuate testimony in this case. See

Annapolis Citizens, Misc. Action No. 20-9 (EGS) (D.D.C. Feb. 13, 2020). Eight years ago, he

brought claims under the CPPA and RICO in D.C. Superior Court, and that case was removed to

this District before being dismissed for lack of standing. See Lillard & Lillard, P.C. v. Blue

Cross & Blue Shield Ass’n, 971 F. Supp. 2d 116, 117 (D.D.C. 2013). Lillard litigated another

removed CPPA case in this District in 2009 that was eventually dismissed after Lillard “fail[ed]

to directly address any of [the opposing party’s] arguments presented in its supplemental

briefing.” Cooper, 607 F. Supp. 2d at 178 (emphasis in original). Lillard has also recently filed

another petition to perpetuate testimony in a proposed CPPA/RICA class action against the

companies servicing his mortgage. See Self-Employed Homeowner Class Discriminated Against

for Mortg. Modification v. Fay Servicing, LLC, Misc. Case No. 20–108 (TJK) (D.D.C. 2020).

       This substantial history in the District is relevant for two reasons. First, it renders

Lillard’s (relatively) innocent explanation for his conduct implausible. This was not his first

case in a setting where he lacks familiarity. Rather, he has regularly litigated in this District over

the past 11 years, apparently without bothering to familiarize himself with the Federal Rules, the



                                                 25
Local Rules, or basic principles of federal jurisdiction. Moreover, he fails to listen when

informed of the applicable rules. As stated above, defendants explained to Lillard why his

subpoena was improper, and he did not withdraw it. See Defs.’ Letter to John Lillard at 1. His

actions are not those of someone who is merely ignorant of the relevant law—though he surely

is—but of someone who does not care what the law is. This attitude is also reflected in his

failure to respond substantively to many of defendants’ arguments in their motion to dismiss.

Second, it suggests that stronger sanctions will be necessary to provide the appropriate level of

deterrence. Given that Lillard has repeatedly litigated in this District and in D.C. Superior Court,

he plainly does not “[u]nderstand his limitations when it comes to litigation,” and his promise to

retain competent co-counsel to assist him before refiling this action does not assuage the Court’s

concerns that others might be subject to Lillard’s abusive tactics. See Pl.’s Show Cause Resp. at

13.

       Lillard argues that referral is inappropriate because “[t]he obligation to report an attorney

for discipline arises when the conduct at issue ‘raises a substantial question as to that lawyer’s

honesty, trustworthiness, or fitness as a lawyer in other respects,’” and such circumstances are

not present here. Pl.’s Show Cause Resp. at 13 (emphasis in original) (quoting D.C. RPC

8.3(a)). Professional discipline, Lillard argues, is unnecessary to “deter future and similar

conduct and protect the public.” Id. (citing In re Saint-Louis, 147 A.3d 1135, 1147 (D.C. 2016);

Attorney Grievance Comm’n of Md. v. McDowell, 93 A.3d 711, 722 (Md. 2014)). The Court

disagrees. His “mistakes” may have “harmed no clients,” id. at 13–14 (emphasis added), but

they have harmed defendants and have needlessly consumed judicial resources. Lillard served at

least one improper subpoena. Another recent filing suggests that he may have served improper

subpoenas to the other individuals listed in his letter attached to the Triffo subpoena and failed to



                                                 26
withdraw them after the Court stayed discovery. See Pl.’s Periodic Report at 1, ECF No. 24

(stating that “the 84-year-old former [Annapolis mayor] no-showed her duly-subpoenaed zoom

videodep”).

       Lillard’s conduct here, viewed in the broader context of this litigation and his other

actions within this District, raises substantial questions as to Lillard’s fitness as a lawyer such

that referral for disciplinary proceedings is appropriate. Lillard is also admonished for his

actions and directed to pay fees and costs associated with defendants’ motion to quash.

               4.      Letter to Ron Triffo

       Independent of the other flaws with plaintiff’s discovery request, Lillard may have sought

to communicate directly with Stantec instead of its counsel in serving the subpoena and attached

letter. The subpoena seeking to compel Triffo’s testimony was delivered directly to Stantec’s

headquarters along with a letter stating that “since [defense counsel] does not represent you,

perhaps you might arrange for another representative to call me to negotiate.” Letter and

Subpoena at 1. Defendants argued that this was an improper attempt to establish a channel of

communication directly through Stantec. Defs.’ Mem Supp. Mot. to Quash at 6.

       If the letter were an attempt—however unlikely to succeed—to get Triffo to encourage

Stantec to negotiate without counsel, it could run afoul of Rule 4.2 of the D.C. Rules of

Professional Conduct, which provides that “a lawyer shall not communicate or cause another to

communicate about the subject of the representation with a person known to be represented by

another lawyer in the matter” without the consent of the lawyer. D.C. RPC 4.2(a). Even if

Triffo were himself unrepresented and not a “party” under Rule 4.2(c), the letter could be

interpreted as an improper attempt to “cause another to communicate about the subject of the

representation with a person known to be represented by another lawyer in the matter,” D.C.



                                                  27
RPC 4.2(a), if the purpose was to establish, through Triffo, a backchannel of communication to

someone who “has the authority to bind an organization as to the representation to which the

communication relates,” D.C. RPC 4.2(c); see also D.C. RPC 8.4 (defining “misconduct” to

include an “attempt to violate the Rules”). After all, the express purpose of the letter was to

avoid communication through the counsel of record for Stantec in this case. Letter and

Subpoena at 1 (“[S]ince [defense counsel] does not represent you, perhaps you might arrange for

another representative to call me to negotiate.”).

       The Court ordered Lillard to show cause why he should not be referred for professional

discipline for violating Rule 4.2(a). Min. Order (Dec. 28, 2020). In response to this order to

show cause, Lillard argued that the letter did not run afoul of Rule 4.2 because it (1) was not

directed at someone represented by counsel, or with the authority to bind a party; (2) complied

with Rule 4.2(b) with respect to communications with a nonparty employee of a represented

party; and (3) was not intended to cause Triffo “to communicate with Stantec directly, behind

Stantec’s lawyers backs[, but rather to] encourage Mr. Triffo to engage counsel who might

communicate with Stantec's counsel regarding Plaintiffs desire to attempt to negotiate a

settlement of this matter.” Pl.’s Show Cause Resp. at 11–13; see also Lillard Decl. ¶ 17 (“I

presumed that Mr. Triffo’s counsel would, consistent with Rule 4.2, communicate with Stantec

through Stantec’s counsel.”). In this reading of the letter, the “representative” Lillard hoped

would communicate with him would be other counsel for Stantec rather than its counsel of

record in this matter. This explanation will suffice for Lillard to avoid referral for discipline on

this ground.

                                                      ***




                                                 28
       Plaintiff’s and defendants’ motions for sanctions are denied. For the reasons outlined

above, however, Lillard’s conduct in this case raises sufficient concern to warrant sanctions and

referral to and review by the D.C. Bar and the Maryland Bar, as well as this Court’s Committee

on Grievances, for any action that may be deemed appropriate.

IV.    CONCLUSION

       This case is dismissed, without prejudice, in light of plaintiff’s notice of voluntary

dismissal. Defendants’ motion to dismiss and motions to strike are denied as moot. Plaintiff’s

motion for sanctions is denied. Defendants’ motion for sanctions based on plaintiff’s proposed

order attached to the complaint is denied.

       Plaintiff’s counsel John F. Lillard, III, is sanctioned pursuant to Rules 11(c)(1) and

26(g)(3) of the Federal Rules of Civil Procedure for his improper filing of a motion for sanctions

without legal authority and for his improper serving of a pre-discovery subpoena compelling

attendance at a deposition, which he failed to withdraw despite notice of its impropriety. Lillard

is admonished for these violations and directed to pay costs and attorney’s fees associated with

defendants’ motion to quash. Defendants shall submit an itemized billing statement of fees and

expenses associated with the motion to quash by January 15, 2021, and Lillard shall submit by

January 29, 2021, notice of whether those fees and expenses have been paid or are contested in

any way.

       The Clerk of the Court is directed to send a copy of this Memorandum Opinion to this

Court’s Committee on Grievances and the bars of District of Columbia and Maryland for

whatever action, if any, is deemed appropriate based on the conduct of plaintiff’s counsel, John

F. Lillard III, in this litigation, as described in the Memorandum Opinion.




                                                29
An order consistent with this Memorandum Opinion will be entered contemporaneously.

Date: January 8, 2021

                                          __________________________
                                          BERYL A. HOWELL
                                          Chief Judge




                                     30